Citation Nr: 1529694	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  12-18 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from February 1944 to December 1945.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO granted service connection for calcifying pleural plaque formation claimed as asbestosis and assigned a noncompensable rating, effective from February 9, 2009.  The Veteran disagreed with the evaluation and filed a notice of disagreement (NOD) received by VA in August 2010.  

In October 2010, the Veteran died.  The Veteran's spouse has been substituted pursuant to 38 U.S.C.A. § 5121A (West 2014) and completed the appeal to the Board.  

In a September 2012 decision, the Board denied the appeal as to the issue of entitlement to an initial compensable rating for calcifying pleural plaque formation clamed as asbestosis.  The appellant appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In February 2014, the Court granted a joint motion for remand (JMR) of the appellant and the Secretary of Veterans' Affairs (the Parties), vacated the September 2012 decision, and remanded the matter to the Board for action consistent with the terms of the JMR.  

In the August 2010 NOD, the Veteran stated his belief that the noncompensable rating for calcifying pleural plaque formation was not sufficient.  He then stated "I am on complete disability, unable to work, cannot walk without being out of breath, and my physician states life expectancy with only less than two years."  This statement reasonably raised the issue of entitlement to a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  

In August 2014, the Board issued a decision in which it granted the appeal of the disability rating assigned for calcifying pleural plaque formation claimed as asbestosis, determining that a 30 percent disability rating was warranted.  The RO implemented that decision in an August 2014 rating decision, assigning the rating effective from the date of grant of service connection for the disability.  That issue is no longer before the Board.  

In August 2014, the Board also remanded the TDIU issue to the RO for additional development.  That development was completed and adequate and the case has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The RO denied a TDIU in a January 2015 rating decision and furnished a Supplemental Statement of the Case that same month.  That was proper as the initial denial of a compensable rating necessarily included a denial of a total rating based on individual unemployability and an adequate Statement of the Case was issued after that initial denial.  



FINDING OF FACT

The Veteran was not unable to secure and follow a substantially gainful occupation by reason of his service-connected disability.  




CONCLUSION OF LAW

The criteria for a TDIU have not all been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014);  C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant, including through her representative, asserts that a TDIU is warranted.  

Regulation provides that a TDIU is warranted when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability or disabilities.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2014).  A TDIU may be assigned on a schedular basis under § 4.16(a) or on an extraschedular basis under § 4.16(b).  Id. 

As to the schedular basis, total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities:  Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.. 38 C.F.R. § 4.16(a).  

There is one service-connected disability in this case, calcifying pleural plaque formation, and it is rated as 30 percent disabling.  Hence, the percentage requirements under § 4.16(a) are not met and TDIU cannot be granted under that subsection.  

The subsection addressing the extraschedular basis provides that it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).  

This subsection does not provide for a TDIU in this case because the preponderance of evidence shows that the Veteran was not unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  

VA received the Veteran's VA Form 21-526 Application for Compensation in February 2009.  He claimed entitlement to service connection for asbestosis.  

VA conducted a compensation and pension examination in June 2009.  The report of that examination documents the Veteran's report that he had worked for a company where he traveled a lot, had an abnormal chest x-ray and an unrevealing work-up, went back to work, but shortness of breath gradually worsened over the years.  He reported that this onset was in 1960.  The examiner indicated that there was no history of respiratory failure or incapacitation and that other significant history included a coronary artery bypass graft in 1999.  

Physical examination revealed peripheral edema, abnormal heart sounds in that he had a murmur consistent with aortic stenosis, and no abnormal respiratory findings.  Also noted was that there were current pulmonary function test results.  The examiner explained those test results in terms of respiratory defects.  She found no objective evidence of claimed asbestosis, but explained that the Veteran's extrinsic restrictive respiratory defect was due to obesity, and his obstructive respiratory defect was due to use of tobacco products.  The examiner indicated that these diagnosed conditions had significant general occupational effects with lack of stamina, weakness, or fatigue.  The examiner also stated that shortness of breath on exertion would prevent the Veteran from working.  

The examiner explained that asbestosis causes an intrinsic restrictive defect not extrinsic.  She also explained that his obstructive respiratory defect is not caused by or a result of asbestosis exposure in service.  

In a November 2009 letter, Dr. "W.D." reported that a current radiology imaging study provided evidence that the Veteran had calcified pleural plaques showing prior asbestos exposure.  November 2009 pulmonary function test results, signed by Dr. W.D., include an impression that the Veteran had a severe obstructive ventilatory impairment.  

In an August 2010 letter, Dr. "M.T." reported that the Veteran had been a patient of her practice for many years, that he had been diagnosed with severe COPD with asbestos exposure and he also had coronary artery disease, myocardial infarction with status post coronary artery bypass graft times four, general anxiety disorder, gastroesophageal reflux disease, and gastrointestinal bleed with anemia. Treatment records from this practice are consistent with this statement and also show, for example in February 2009 notes, that the Veteran had diabetes mellitus type two.  

In April 2010, the RO granted service connection for calcifying pleural plaque formation claimed as asbestosis.  In his July 2010 Notice of Disagreement, the Veteran disagreed with the initial disability rating assigned for his calcifying pleural plaque formation.  He stated that he was on complete disability, unable to work, could not walk without being out of breath, and that his physician had stated that his life expectancy was less than two years.  It was from this statement that the Board determined that whether a TDIU was warranted was before it as part of the disagreement with the initial assigned disability rating.  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  

Pursuant to the Board's August 2014 Remand, the RO sent a letter to the appellant noting that the Veteran reported in April 2010 that he was on complete disability and asking her for clarification as to this statement.  The letter asked that she identify any relevant information, including the organization, if any, that had determined that he was disabled or had provided him with disability benefits.  It informed her that she could provide the information on an enclosed VA Form 21-4142 or obtain the information and send it to VA herself.  A copy of the letter was provided to her representative.  She did not respond with any information; nor did her representative.  Thus there is no additional evidence to consider as to any disability benefits that the Veteran was in receipt of at the time of his death and what those were based upon.  

The preponderance of evidence is against a finding that the Veteran's service-connected disability, calcifying pleural plaque formation, rendered him unable to secure and follow a substantially gainful occupation.  The only evidence of this is the Veteran's statement that he was unable to work.  

Clear from the medical evidence listed above, the Veteran had a number of health issues, including coronary heart disease and obstructive and restrictive respiratory defects attributed to other than his service connected disability.  Neither the Veteran nor the appellant have demonstrated that they have any expertise in medical matters.  As such, their opinions, explicit or implicit, that the Veteran was unable to work due to his service-connected disability are the opinions of laypersons.  

In general, a lay (non-expert) claimant is competent to provide statements of observable symptoms and when he experienced the symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  As to lay opinions with regard to diagnoses or a relationship of a condition to service ("nexus"), whether such opinions are competent evidence depends on the question at issue and the particular facts of the case.  Although it is error to categorically reject a lay nexus opinion, not all questions of nexus are subject to lay opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id. 

In that earlier decision, the Federal Circuit stating as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. 

Also of note is that the Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a lay nexus opinion or diagnosis is competent evidence.  

The lay opinions that his service-connected disability rendered him unemployable is not competent evidence under the facts of this case because he is not competent to assign his symptoms to one disability as opposed to others, including other pulmonary disabilities.  Making this distinction is not something than can be done by mere observation and is not a simple determination under the facts of this case, which include that the Veteran suffered from multiple medical conditions.  His statement regarding what his physician told him does not distinguish between his multiple medical conditions.  It is noted that a Certificate of Death documents that the cause of the Veteran's death was congestive heart failure due to coronary artery disease and states that tobacco use contributed to his death.  This is consistent with the Board's determination that the Veteran's interpretation of what he reports his physician told him was not an accurate one to the extent that he interpreted it as related to his service-connected disability.  

The evidence tends to show that any inability to secure and follow a substantially gainful occupation was not due to his service-connected disability.  The examiner who examined him in 2009 stated that he could not work because of shortness of breath and the Board has considered that opinion.  However, the Board finds that it is not probative of a finding that his service-connected disability rendered him unemployable.  

It is noted that it is the adjudicator, not the medical professional rendering a medical opinion, that has the responsibility of determining whether a person is unemployable to service-connected disabilities.  This was made very clear in two cases in 2013.  In referring to applicable VA regulations and applicable caselaw regarding the duties of medical examiners and rating officials, the Court explained as follows:

For example, medical examiners are responsible for providing a "full description of the effects of disability upon the person's ordinary activity,"  38 C.F.R. § 4.10 (2013), but it is the rating official who is responsible for "interpret[ing] reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present,"  38 C.F.R. § 4.2 (2013).  More specifically, TDIU is to be awarded based on the "judgment of the rating agency" that the veteran is "unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities."  38 C.F.R. § 4.16(a). Indeed, we have noted these distinctive responsibilities of medical examiners and rating officials in Moore v. Nicholson, 21 Vet.App. 211 (2007), rev'd on other grounds sub nom. Moore v. Shinseki, 555 F.3d 1369 (Fed.Cir.2009), and Monzingo v. Shinseki, 26 Vet.App. 97 (2012).

Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

The Federal Circuit explained that "applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner."  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  

There are two independent and sufficient reasons why the Board finds that the 2009 examination report is not probative of a finding that the Veteran's service-connected pleural plaque calcification rendered him unable to secure and follow a substantially gainful occupation, but rather provides evidence to the contrary.  

First, the examiner was referring to conditions that she attributed to his obesity and tobacco use, not to a service-connected condition when she stated that he could not work because of shortness of breath.  

Second, and more importantly, to the extent that she believed his shortness of breath precluded gainful employment, the Board finds to be too broad of a statement.  The Veteran reported that he had shortness of breath from walking.  However, this does not preclude sedentary gainful employment.  The 2009 report documented the effects on his usual daily activities.  The examiner indicated that he was unable to do heavy chores such as raking or using a spade and could not exercise or engage in sports and his breathing difficulties caused severe effects as to recreation.  

Significantly, the examiner also indicated that his breathing difficulties had moderate effects on chores and traveling and mild effects as to bathing if he had to hurry, and shopping.  This evidence tends to show that the Veteran was able to follow a substantially gainful sedentary occupation because it is reasonable to conclude that a sedentary occupation would not involve more than what was required for chores, traveling, hurried bathing, and shopping.  This is evidence against the claim.  

This evidence taken together shows that the Veteran was not precluded from sedentary employment due to any breathing difficulties, whether service-connected or otherwise.  The Board has reviewed the Veteran's occupational, vocational, and educational background as documented in the record.  His occupational background, by his own account, included a job in which he traveled a lot.  His Certificate of Death listed his usual occupation as a mechanical representative in the paper machines industry and indicated that he had a high school diploma or GED.  These facts taken together tend to show that the Veteran had an occupational history consistent with other than manual labor requiring any significant exertion.  Service personnel records document refresher training in the U.S. Naval School (Electronics) and he had very high marks for leadership.  These facts all tend to show that the Veteran's occupational, vocational, and educational background was not such as to limit him to other than sedentary occupations but rather was consistent with employment in sedentary occupations.  

For these reasons, the Board concludes that the Veteran was not unable to secure and follow a substantially gainful occupation due to his service-connected disability.  Hence, the appeal must be denied.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in February 2009.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and identified private treatment records are associated with the claims file.  As noted in the Merits section of this document, VA sent a letter to the appellant asking her to identify any organization that had found the Veteran to be disabled and she did not respond.  VA provided an adequate examination in June 2009.  The opinion is adequate as it provides an explanation of the Veteran's functional impairment which provides sufficient information for the Board, the VA adjudicator at this point, to make a decision on the appeal.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  
ORDER

Entitlement to a TDIU is denied.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


